Name: Commission Regulation (EEC) No 2505/87, of 18 August 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 87 Official Journal of the European Communities No L 235/5 COMMISSION REGULATION (EEC) No 2505/87 of 18 August 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 August 1987 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 235/6 Official Journal of the European Communities 20 . 8 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-131 07.01-15 ex 07.01-21 1 ex 07.01-22 j 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 I ex 07.01-36 07.01-41 1 07.01-43 J 07.01-451 07.01-47 ] ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 j 07.01-81 1 07.01-82 f 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 Till ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes , fresh , whole Bananas , fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi sanguines i 31.72 110.43 41.22 12,38 38.04 40,67 353,23 92,24 28.32 7,70 74,15 19,48 131,69 30,12 510,34 133.44 135.44 44,83 30,41 499,67 31,34 50,12 44.23 61.33 35.73 74,60 50.05 76,88 139.45 129,95 95,60 i 1365 4758 1772 532 1639 1748 15193 3968 1220 331 3195 839 5674 1297 21992 5739 5837 1932 1308 21532 1350 2159 1906 2638 1537 3185 2156 3313 6009 5600 4112 i 249,42 871.32 322,69 96.65 300,16 318,40 2756,74 726,23 221,09 60.66 578,86 155,71 1 052,40 235,77 4078,42 1041,48 1 057,28 358.29 239,13 3993,19 245.33 400,55 353,50 478,65 281.30 582,47 399,98 614,39 1 114,42 1 038,57 746,74 65,83 229,52 85.59 25,69 79,06 84,46 732,99 191,42 58,81 15,99 153,99 40,40 273,10 62.60 1 058,37 276,91 281,25 92,98 63.12 1 036,25 65.13 103,94 91,73 127,27 74,15 153,85 103,79 159,44 289,20 269,51 198,46 219,32 764,04 285,00 85,83 263,20 281,22 2447,99 636,75 196.63 53,18 514,81 135,02 912,56 208.56 3536,49 924,83 940,29 310,68 210,27 3462,59 217,02 347,32 306,53 425.04 246.64 512,38 346,83 532,75 966,34 900.57 664.05 i 4944 17306 6316 1919 5961 6232 54757 14435 4381 1205 11470 3058 '20673 4628 80116 20687 20950 7038 4740 78441 4816 7868 6944 9507 5591 11235 7857 12069 21891 20401 14837 i 24,56 85.66 32,06 9,59 29,50 31,63 273,70 71,45 21,99 5,96 57,58 15.11 102,15 23,41 395,89 103,40 105,18 34,78 23,55 387,62 24,36 38,88 34,31 47,52 27.67 57,94 38,82 59,63 108,17 100,81 74.12 i 47658 166088 61054 18579 57216 60243 529896 138597 42649 11577 111664 29298 198012 44668 767360 200191 203951 67413 45692 751 324 46478 75364 66511 92006 53685 109532 75257 115599 209681 195409 143693 74,16 258,34 96,57 28,95 88,99 95,28 825,74 215,46 66,32 17,99 173,65 45,55 307,89 70,60 1 193,18 311,95 317.17 104,82 71,10 1 168,25 73,46 117.18 103,42 143,37 83,45 173,25 117,01 179,74 326,03 303,84 223,54 i 22^0 76,67 29.13 8,67 26.41 28,74 247,29 64.76 19,62 5,41 5137 13,53 91,50 21.14 354,60 93.42 93,82 31.15 21.29 347,19 21,99 34,82 30,73 42^3 25,08 55,53 34.77 53,42 96,89 90.30 66,52 i 20 . 8 . 87 Official Journal of the European Communities No L 235/7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU 3frs/Lfrs Dkr | DM FF Dr £ Irl Lit F1 j £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.: 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 j ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 ] 08.07-55 ] 08.07-71 1 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates , Salustianas , Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas , fresh , Clementines , wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons , fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo , Cuper, Honey Dew, Onteniente , Piel de Sapo , Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 49,77 34,93 52,33 72,47 65,10 53,68 44,80 43,19 59,02 143,60 83.24 101,92 56.14 43,58 45.25 65,67 92,31 115,53 74,53 110,57 144,16 18.15 28,65 51,34 47,87 166,64 21 7,6C 350 , 5C 2144 1505 2255 3117 2805 2313 1930 1861 2543 6188 3587 4360 2419 1878 1950 2829 3977 4978 3211 4753 6212 782 1234 2212 2048 7181 9353 15075 397,78 279,15 412,92 565,63 513,66 429,02 358,05 345,21 471,71 1 147,59 665,23 796,49 448,70 348,31 361,62 518,17 728,35 911,55 595,62 862,87 1 152,10 145.09 228,97 410,33 374.10 1331,71 1 697,99 2735,47 103,22 72,44 108,77 150,39 135,31 111,33 92,91 89,58 122,41 297,80 172,63 210,24 116,44 90,39 93,84 136,49 191,86 240,12 154,56 229,27 298,98 37,65 59,42 106,48 98,75 345,58 451,17 727,33 344,93 242,05 362,08 502,28 450,42 372.01 310.47 299,34 409,03 995,11 576,83 702,62 389,08 302,03 313,57 454,37 638,67 799,31 516.48 766,67 999.02 125,81 198,55 355,81 330,01 1 154,76 1 508,67 2429,10 7814 5483 8201 11235 10202 8427 7033 6781 9266 22543 13067 15251 8814 6842 7103 10292 14466 18105 11700 17157 22631 2850 4497 8060 7163 26160 33763 54335 38,61 27,09 40.59 56,16 50,49 41,64 34,75 33,51 45,78 111,39 64,57 79,05 43,55 33,81 35,10 50,94 71.60 89.61 57,81 85,64 111,83 14,08 22^2 39,83 37,13 129,27 168,53 271,59 74844 52522 78709 108726 97913 80720 67368 64952 88752 215922 125164 149480 84423 65536 68040 98772 138835 173756 112067 166095 216770 27299 43082 77205 70209 250564 326848 525808 116,37 81,66 122,42 169,42 152,30 125,51 104,75 100,99 138,00 335,74 194.62 236,99 131,27 101,90 105,79 153.63 215,95 270,27 174,25 258,40 337,06 42,44 66,98 120,04 111,31 389,60 508,50 819,36 34,58 24,27 36,33 50,73 45,19 37,30 31,13 30,01 41,01 99,78 57,84 75.27 39,01 30.28 31,44 45,59 64,09 80,21 51,78 77,52 100,17 12,61 19,90 35,67 35,35 115,78 152,54 24538